BELCHER, Commissioner.
This is an extradition case.
Appellant sought his discharge by writ, of habeas corpus filed in Criminal District Court No. 3 pf Harris County, Texas-After a hearing, appellant was remanded-to the custody of the Sheriff of Harris County to be delivered to the agent of the State of Alabama, the demanding state,- and from said order he appeáls.
The sheriff’s return on the writ shows that appellant was being held by virtue of an executive warrant issued by the Governor, of the State of Texas to answer a charge in the State of Alabama.
No statement of facts or bills of exception accompany the record.
The trial court had before him the entire record and the evidence, and nothing is presented to authorize us to conclude that he abused his discretion in remanding appellant.
The judgment is affirmed.
Opinion approved by the Court.